7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/651,169 and is in response a Request for Continued Examination filed 07/05/2022.  
Claims 1, 3-5, and 7-10 are previously pending, of those claims, claim 1 has been amended.  Claims 1, 3-5, and 7-10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) in view of YAMAMOTO (US 2012/0121944 A1) or SUZUKI (US 2016/0126514 A1).
With respect to claim 1.  TAKEUCHI teaches a battery pack 1 that includes a plurality of batteries 12, and an insulating oil 4 contained in the case 2 (abstract and page 3 lines 5-6).  Each of the batteries 12 include a plurality of protrusions 25 formed on the outer surface of the container of each battery (page 3 lines 38-39).  The protrusions function as spacers between adjacent batteries (page 3 line 45).  As seen in Figures 2 and 5, insulating oil 4 is accommodated in the gap between the batteries, and between the battery and the battery box (page 3 lines 48-50).  As seen in Figures 2 and 5 the insulating oil 4 fills the inside of the module case in an amount covering an entire volume of the battery cells, and the oil is filled to a predetermined height relative to the top of the case 2b.  TAKEUCHI teaches the plurality of protrusions 25 formed on the outer surface of the container of the battery (page 3 lines 18-19).  The protrusions of adjacent batteries contact and function as spacers between the batteries (page 3 lines 20-23).  These protrusions are taken to be the claimed plurality of channel guide members.  The insulating oil is accommodated in the gap between the battery, and this gap is taken to form the claimed cooling channel (page 3 lines 27-31).  
TAKEUCHI does not explicitly teach the protrusions 25 are formed of an elastic pad adhered to the battery cells by an adhesive material, and where each of the elastic pads include an adhesive material that contacts a first face of one of the cells and a second surface of the second facing battery cell.  
YAMAMOTO teaches a battery pack 10 that has a flat rectangular external appearance and includes a plurality of small spacers 12 which is attached to the main surface of the formed part of the battery pack (paragraph 0051).  The spacers 12 have ability of absorbing a dimensional change of the battery (paragraph 0051).  The position and shape of the spacers 12 can be appropriately changed in accordance with the size and shape of the battery component (paragraph 0120).  The spacer 12 is made of a rubbery material, a spring shaped material (paragraph 0130).  Most preferably the spacer 12 is a double sided tape (paragraph 0131).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute projections on the outer surface of the container of TAKEUCHI with the spacers 12 of YAMAMOTO, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  TAKEUCHI teaches the protrusions function as spacers between the batteries (page 3 lines 20-23) then YAMAMOTO teaches known materials and structure for the spacers (paragraph 0051).  
SUZUKI teaches a battery bock configured by arranging and laminating a plurality of battery cells 1 (paragraph 0031).  Between the respective battery cell 1, an insulating inter-cell spacer 5 intervenes (paragraph 0031).  The intercell spacer is provided on both surfaces thereof with double sided tapes 8 which attaches and fixes the adjacent battery cells to each other (paragraph 0031).  Such double sided take is beneficial in order to restrict the movement and displacement of the battery cells (paragraph 0033).  The double sided tape has a cushioning property enabling the tape to be compressed (paragraph 0036).  Since the inter cell spacer 5 intervenes, the battery cans of the cells can be kept in an insulating state to prevent the cans from being electrically connected to each other even in a case in which a large shock enough to deform the battery cans is applied (paragraph 0043).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated substitute the protrusions of TAKEUCHI with the inter-cell spacer 5 of SUZUKI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  TAKEUCHI teaches the protrusions function as spacers between the batteries (page 3 lines 20-23) then SUZUKI teaches known materials and structure for the spacers (paragraph 0045).  
With respect to claim 3.  TAKEUCHI teaches the protrusions between the batteries, and these are taken to form a channel having a lattice shape (see Figure 3).  
With respect to claim 4.  TAKEUCHI teaches the protrusions 25 formed between adjacent battery cells, and where the insulating oil 4 is accommodated in the gap between the batteries (page 3 lines 48-49).  These are taken to be the claimed cooling channel having a predetermined length along the height direction of the case (see Figure 3).  
With respect to claim 5.  YAMAMOTO further teaches the position and shape of the spacers 12 can be appropriately changed in accordance with the size and shape of the battery component (paragraph 0120).  As seen in Figure 5 the spacers 12 are positioned in a zigzag fashion.  
With respect to claim 7.  YAMAMOTO teaches the spacer 12 is preferably double sided tape (paragraph 0131).  In addition SUZUKI teaches both surfaces of the spacers are included with a double sided tape (paragraph 0031).  
With respect to claim 8.  TAKEUCHI teaches the insulating oil 4 is spaced apart from the upper side of the module case 2b by a predetermined distance (see Figure 2).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) in view of SUZUKI (US 2016/0126514 A1) as applied to claim 1 above, and further in view of SCHARNER (US 2019/0229386 A1).
Claim 5 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of TAKEUCHI and SUZUKI.  TAKEUCHI teaches protrusions, and SUZUKI teaches a spacer 5 which includes grooves (paragraph 0034).  However, neither TAKEUCHI nor SUZUKI teaches channel guide members arranged in a zigzag arrangement.  
SCHARNER teaches a plurality of storage cells 2 arranged in a module (paragraph 0026).  A cooling plate 4 is arranged between the storage cells (paragraph 0026).  One or more channels 13 are formed in the insert 7 in order to distribute the coolant or refrigerant (paragraph 0033).  A meandering channel 13 may be formed in the insert (paragraph 0033).  This meandering channel is taken to be the claimed zigzag arrangement.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the shape of the protrusions or channels of TAKEUCHI as modified by SUZUKI with the insert 7 with the meandering channels of SCHARNER, as this is a simple substitution of one known prior art elements for another in order to achieve predictable results, as the channels and shapes of the features of TAKEUCHI, as well as SCHARNER are designed for handing a heat transfer liquid, and therefore this substitution would have achieved predictable results.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (WO 2014/013981 A1) and YAMAMOTO (US 2012/0121944 A1) or SUZUKI (US 2016/0126514 A1) as applied to claim 1 above, and further in view of YOON (US 2007/0194757 A1).
Claim 9 is dependent upon claim 1 which is rejected above in view of TAKEUCHI and YAMAMOTO or SUZUKI, and claim 10 is dependent upon claim 9.  However, none of TAKEUCHI, YAMAMOTO, or SUZUKI explicitly teaches a pack case configured to receive the at least battery module.
YOON teaches a cooling system for a battery pack mounted in a vehicle (abstract).  A plurality of unit cells are connected to constitute a battery module, and then a plurality of modules are connected to constitute a pack (paragraph 0003).  
At the time the invention was file done having ordinary skill in the art would have been motivated to arrange the battery modules of TAKEUCHI and YAMAMOTO or SUZUKI as a battery pack for a vehicle as taught by YOON, as this is a combination of known prior art elements in order to achieve predictable results, as all of TAKEUCHI, YAMAMOTO, and YOON teaches battery modules, and then YOON teaches that such modules may be connected together for a battery pack to be mounted on a vehicle.  

Response to Arguments
Applicant’s arguments, see pages 4-6 of Applicant Arguments/Remarks, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1, 3-4, and 8 under 35 U.S.C. 103 in view of TAKEUCHI and SCHAEFER have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKEUCHI in view of YAMAMOTO (US 2012/0121944 A1) or SUZUKI (US 2016/0126514 A1).
On page 6 of Applicant Arguments/Remarks, Applicant argues that neither TAKEUCHI nor SCHAEFER teaches elastic cushions are adhered to both adjacent battery cells.  In contrast applicant points out that SCHAEFER only illustrates cushions attached to a single cell, and Applicant argues that there is no need for the cushions to be adhered to both of the adjacent battery cells.  These arguments are persuasive.  However, new grounds of rejection are made in view of TAKEUCHI and YAMAMOTO.  YAMAMOTO teaches spacers having dimension absorbing ability and disposed on four positions of the main surface of the battery component (paragraph 0120).  The spacer preferably may be double sided tape or rubber (paragraph 0131).  Such double sided tape then is taken to be the elastic pad with adhesive of both surfaces.  
In the alternative SUZUKI teaches an inter-cell spacer 5 and is provided with double sided tape 8 on both surfaces of the spacer (paragraph 0031).  The double sided tape has a cushioning property (paragraph 0036) and therefore the spacer and the tape combined is taken to reasonably have elasticity as claimed.  
On page 5 of Applicant Arguments/Remarks, Applicant argues that TAKEUCHI teaches protrusions are designed to space the battery containers apart so that the space between them can allow passages of the insulating oil.  In contrast Applicant argues that SCHAEFER’s cushions 29 are for buffering the neighboring cells from each other.  Applicant argues that the spacing of the battery cells in SCHAEFER are not intended to allow movement of a thermal transfer fluid between the battery cells.  As noted above the rejection above in view of SCHAEFER is rejected.  However, neither the spacers 12 of YAMAMOTO nor the intercell spacers 5 of SUZUKI teach being allowed movement of a thermal transfer fluid between the cells.  However, the argument that the spacers of YAMAMOTO or SUZUKI would have to be intended to allow movement of a thermal transfer fluid in order to be combined with TAKEUCHI are not persuasive.  Specifically, any opening in the spacers is taken to be capable of allow passage of the insulating oil.  Further TAKEUCHI explicitly teaches the protrusions are formed to function as spacers between adjacent cells (page 3 lines 20-24).  Therefore it would be reasonable to believe that similar spacers of YAMAMOTO or SUZUKI would function.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722